Title: From Thomas Jefferson to William Preston, 15 June 1780
From: Jefferson, Thomas
To: Preston, William



Sir
Richmond June 15 1780

The present campaign promises our handsful of emploiment from every quarter. Of this you are likely to have your share. While we are threatned with a formidable attack from the northward on our Ohio settlements and from the southern indians on our frontiers convenient to them, our eastern country is exposed to invasion from the British army in Carolina. To the counties of Washington and Montgomery we must allot the operations against the southern indians. We are informed that the Carolinians are meditating an attack on the Chickamogges and will want aid. I am therefore to  require that one hundred and fifty militia from Washington and one hundred from Montgomery be embodied in such time and manner as may cooperate with the Carolinians and strike a decisive and memorable blow against those hostile towns, taking great care that no injury be done to the friendly part of the nation. For this purpose you will of course open a proper correspondence with the county Lieutenants of Washington and the commanding officer of the Carolinians. With the county Lieutenant of Washington you will also concert measures for taking a post on proper grounds at or not far from Martins cabbin to be garrisoned by thirty militia from Washington and twenty from Montgomery to continue in service until relieved from their counties. I have no reason to suppose that the Carolinians woud propose to confound together the friendly and hostile parts of the Cherokee nation: it is my duty however to guard against possibilities, and to direct that our people do by no means cooperate against the friendly towns. They have our faith pledged for their protection and tho we cannot oppose force on their behalf in such an event, it is our desire that every thing short of that be exerted in their favour.
The settlements on the Ohio are without ammunition. I have therefore sent orders on Colo. Fleming and Colo. Lynch for powder and Lead to be delivered to the commanding officer of those souldiers who had been enlisted for the western service and who on the apprehension of a design against the Lead mines were stationed there till further orders. The time is now come when it is necessary for them to join their regiment and at the same time perform the useful service of escorting the powder and Lead to Kentucky. The inclosed Letter to the officer I must pray you to deliver. A guard of militia of Washington and Montgomery in proportion to their numbers must supply their place at the mines, which must be proportioned to what you shall think there is reason to apprehend. A small one at any rate will be necessary to guard against the mischief which might be done secretly by solitary or small combinations of disaffected persons.
Five hundred weight of powder will immediately be sent from hence for the Chickamogga expedition and other public uses of your two counties and I inclose an order on Colo. Lynch for one thousand pound of Lead. Mr. Baker the southwestern commissary and quarter master must furnish the aids of his departments.
Since writing the above we have concluded to put the men going against the Chuccamoggas under command of Colo. William Campbell now here, to whom therefore I have given the order for

the lead, and who will superintend the sending from this place the necessary articles of other kinds.
I am Sir With great respect Your most humble servt,

Th: Jefferson

